                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

JENNIFER WALKER                                  CIVIL ACTION NO. 19-cv-1065

VERSUS                                           JUDGE DOUGHTY

BROOKSHIRE GROCERY CO., ET AL                    MAGISTRATE JUDGE HORNSBY


                                       ORDER

        For the reasons assigned in the Report and Recommendation [Doc. No. 17] of the

Magistrate Judge previously filed herein, and having thoroughly reviewed the record, no

written objections having been filed, and concurring with the findings of the Magistrate

Judge under the applicable law;

        IT IS ORDERED that Plaintiff’s Motion to Remand (Doc. 12) is DENIED.

        THUS DONE AND SIGNED at Monroe, Louisiana, on the 21st day of October,

2019.

                                            _________________________________
                                                   TERRY A. DOUGHTY
                                             UNITED STATES DISTRICT JUDGE
